
	
		I
		111th CONGRESS
		2d Session
		H. R. 6379
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 20 Main Street in Little Ferry, New Jersey, as the
		  Sergeant Matthew J. Fenton Post Office.
	
	
		1.Sergeant Matthew J. Fenton
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 20 Main Street in Little Ferry, New Jersey, shall be known
			 and designated as the Sergeant Matthew J. Fenton Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Sergeant
			 Matthew J. Fenton Post Office.
			
